DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/23/2021 has been entered. Claims 9-16 and 23-34 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 08/31/2021.

Claim Objections
Claims 9, 24-26 and 29-30 are objected to because of the following informalities:
Claim 9 line 6 reads “on the first”, --on a first-- is suggested.
Claim 24 line 1 reads “claim 23 wherein”, --claim 23, wherein-- is suggested. 
Claims 25 and 26 line 1 reads “claim 24 wherein”, --claim 24, wherein-- is suggested.
Claim 29 line 1 reads “pieces”, --piece-- is suggested.
Claim 29 line 4 reads “second lug”, --second deflection lug-- is suggested.
Claim 30 line 3 reads “cooperation with the”, --cooperation with a-- is suggested. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29-32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 lines 3-4 recite the limitation “a top face of the first deflection lug being shaped differently than the second lug”. It is unclear if this limitation requires the top face of the first deflection lug to be shaped differently than the second lug as a whole, or if this limitation requires the top face of the first deflection lug to be shaped differently than a portion of the second lug. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.
Claim 29 lines 4-5 recite the limitation “the helically winding track”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this limitation is introducing the helically winding track, or if this limitation is referring to the helically winding track, i.e., should depend from claim 24. 
Claims 31 and 34 recites the limitation “the lateral contact faces are radially further away from the base of the depression than a track of the first of the two spindle drive parts is from the base of the depression”. First, it is unclear as to which element the “radial” direction is to be taken from. Second, if, for example, the radial direction is in reference to the axis of the threaded spindle, a distance from the base of the depression to the lateral contact face and from the base of the depression to a track of the first of the two spindle drive parts is not in a radial direction but angled.
Claim 32 lines 1-2 recite the limitation “the radially outwardly open deflection channel”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this limitation is introducing a radially outwardly open deflection channel, or if this limitation refers to a radially outwardly open deflection channel that should have been claimed in the independent claim 9. 
Claim 32 line 3 recites the limitation “direct the balls radially inward in a direction of a rotational axis of the threaded spindle”. It is unclear how the radially inward direction, i.e., perpendicular 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-13, 15-16, 23-27 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapaan (US 20030051569 A1) in view of Detraz (FR 2703122 A1).
Regarding claim 9, Kapaan discloses a ball screw (see Fig. 1, 7) comprising: two spindle drive parts (10, 14), the two spindle drive parts being a threaded spindle (14) and a spindle nut (10); a deflection piece (see Fig. 5, 62) for a single deflection of balls (see Fig. 6), the deflection piece inserted into a depression (64) formed by a first of the two spindle drive parts (14; 63). Kapaan fails to disclose the deflection piece lies on the first of the two spindle drive parts by lateral contact faces near to the depression. However, Detraz teaches the deflection piece (see Fig. 7, 9) lies on the first of the two spindle drive parts (2) by lateral contact faces (portions of 15 which contact 2) near to the depression (10). It would have been obvious to one having ordinary skill in the art as of the effective filing date to replace the deflection piece of Kapaan with a deflection piece having lateral contact faces, as taught by Detraz, to provide a non-permanent deflection piece with elements which maintain the deflection piece in the depression while also allowing self-alignment (see attached English translation, paragraphs 14-17). As a result of the combination, the following limitations would necessarily result: the deflection piece (Detraz, 9) is inserted into the depression (Kapaan, 64) in such a way that a gap area (Detraz, area of 9 above 18 in Fig. 7 and the upper horizontal portion of 64 of Kapaan in Fig. 6 would form a gap; and the is formed between a base of the depression (Kapaan, base of 64) and the deflection piece (Detraz, 9).
Regarding claim 10, the combination of claim 9 elsewhere above would necessarily result in the following limitations: the deflection piece (Detraz, 9) has two deflection lugs (Detraz, 15) projecting beyond the depression and extending in a tangential direction of the two spindle drive parts (Detraz, Fig. 7).
Regarding claim 11, the combination of claim 9 elsewhere above would necessarily result in the following limitations: the deflection piece (Detraz, 9) has a top face (Detraz, Fig. 7, lower portion of 15) which is formed complementarily to a thread of a second of the two spindle drive parts (Detraz, 3).
Regarding claim 12, the combination of claim 9 elsewhere above would necessarily result in the following limitations: a gap (Detraz, Fig. 7, space between bottom of 15 and bottom of 3) is formed between the top face of the deflection piece (Detraz, bottom of 15) and the thread (Detraz, 3) of the second of the two spindle drive parts (Detraz, 3; Kapaan, 10), a width of the gap, as measured in a radial direction of the two spindle drive parts, being smaller than a penetration depth of the deflection piece in the depression (Detraz, Fig. 7).
Regarding claim 13, the combination of claim 9 elsewhere above would necessarily result in the following limitations: a stop face (Detraz, front and back of 15 in Fig. 7) of the deflection piece (Detraz, 9), which is aligned orthogonally to the lateral contact faces of the deflection piece (Detraz, upper surface of 15), is formed as an axial stop face provided for cooperation with the second of the two spindle drive parts (Detraz, Fig. 7, front and back faces of 15 provide a stop for the axial movement of 1).
Regarding claim 15, the combination of claim 9 elsewhere above would necessarily result in the following limitations: the deflection piece (Detraz, 9) includes a groove-shaped recess (Detraz, 19) formed between one of the lateral contact faces (Detraz, upper portion of 15) and a central portion of the deflection piece (Detraz, central portion of 9), the central portion of the deflection piece engaging in the depression (Detraz, Fig. 7).
Regarding claim 16, Kapaan discloses the deflection piece (62) is inserted into the threaded spindle (14; 63).
a ball screw (see Fig. 1, 7) comprising: two spindle drive parts (10, 14), the two spindle drive parts being a threaded spindle (14) and a spindle nut (10), the threaded spindle (14;63) including lateral contact faces (see Fig. 6, tops of threads 63) and a depression (64) recessed away from the lateral contact faces (see Fig. 6); balls (15) radially between the threaded spindle and the spindle nut (see Fig. 1); and a deflection piece (62) for deflecting the balls inserted into the depression (see Fig. 6). Kapaan fails to disclose the deflection piece contacts the lateral contact faces. However, Detraz teaches the deflection piece (see Fig. 7, 9) contacts the lateral contact faces (portions of 2 which contact 15). It would have been obvious to one having ordinary skill in the art as of the effective filing date to replace the deflection piece of Kapaan with a deflection piece which contacts the lateral contact faces, as taught by Detraz, to provide a non-permanent deflection piece with elements which maintain the deflection piece in the depression while also allowing self-alignment (see attached English translation, paragraphs 14-17). As a result of the combination, the following limitations would necessarily result: the deflection piece (Detraz, 9) for deflecting the balls inserted into the depression (Kapaan, 64) in such a way that a gap area (Detraz, area of 9 above 18 in Fig. 7 and the upper horizontal portion of 64 of Kapaan in Fig. 6 would form a gap; and the upper middle horizontal portion of 9 of Detraz in Fig. 7 and 66 of Kapaan would form another gap) is formed between a base of the depression (Kapaan, base of 64) and the deflection piece (Detraz, 9).
Regarding claim 24, Kapaan discloses the spindle nut (10) includes a helically winding track (see Fig. 1, 17) for receiving the balls (15).
Regarding claim 25, the combination of claim 23 elsewhere above would necessarily result in the following limitations: the deflection piece (Detraz, 9) includes a groove structure (Detraz, 11) alignable with respect to the helically winding track (Detraz, 3; Kapaan, 17) such that the balls (Detraz, 6; Kapaan, 15) are transferable from the helically winding track to the groove structure of the deflection piece (Detraz, Fig. 6).
Regarding claim 26, the combination of claim 23 elsewhere above would necessarily result in the following limitations: the helically winding track (Detraz, 3; Kapaan, 17) is interrupted by the deflection piece (Detraz, 9) such that the balls (Detraz, 6; Kapaan, 15) are diverted via the deflection piece from the track helically winding track and introduced back into the helically winding track one winding further (Detraz, Fig. 6).
Regarding claim 27, the combination of claim 9 elsewhere above would necessarily result in the following limitations: the gap area (Detraz, area of 9 above 18 in Fig. 7 and the upper horizontal portion of 64 of Kapaan in Fig. 6 would form a gap; and the upper middle horizontal portion of 9 of Kapaan in Fig. 7 and 66 of Detraz would form another gap) is formed between the base of the depression (Kapaan, 66) and a central portion of the deflection piece (Detraz, upper middle horizontal portion of 9) such that the central portion does not lie on the base (when combined, the upper middle horizontal portion of 9 of Detraz would not contact the portion 66 of Kapaan).
Regarding claim 32, Kapaan discloses the radially outwardly open deflection channel (Detraz, Fig. 7, 11) is configured to deflect the balls in an axial direction of the ball screw (Detraz, Fig. 6) and to direct the balls radially inward in a direction of a rotational axis of the threaded spindle (Detraz, Fig. 7, 6 moves radially inward).
Regarding claim 33, the combination of claim 9 elsewhere above would necessarily result in the following limitations: the gap area (Detraz, area of 9 above 18 in Fig. 7 and the upper horizontal portion of 64 of Kapaan in Fig. 6 would form a gap; and the upper middle horizontal portion of 9 of Kapaan in Fig. 7 and 66 of Detraz would form another gap) is formed between the base of the depression (Kapaan, 66) and a central portion of the deflection piece (Detraz, upper middle horizontal portion of 9) such that the central portion does not lie on the base (when combined, the upper middle horizontal portion of 9 of Detraz would not contact the portion 66 of Kapaan).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapaan (US 20030051569 A1) in view of Detraz (FR 2703122 A1) and Ott (DE 102014213411 A1).
Regarding claim 14, Kapaan fails to disclose a seal held on the second of the two spindle drive parts. However, Ott teaches a seal (see Fig. 7, 19, 20) held on the second of the two spindle drive parts (6). It would have been obvious to one having ordinary skill in the art as of the effective filing date to provide seals on the second of the two spindle drive parts, as taught by Ott, to prevent dirt, dust and/or debris from entering the screw mechanism which can cause increased wear and/or failure. As a result of   the stop face (Detraz, front and back of 15 in Fig. 7) is provided for cooperation with the seal (Ott, 19, 20).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapaan (US 20030051569 A1) in view of Detraz (FR 2703122 A1) and Brown (US 20110146436A1).
Regarding claim 28, Kapaan fails to disclose the groove-shaped recess is positioned outside of the depression. However, Brown teaches the groove-shaped recess (see Fig. 1, groove between 8 and 11) is positioned outside of the depression (7). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kapaan with a groove-shaped recess positioned outside of the depression, as taught by Brown, to provide flexibility of the deflection lugs such that accurate and fault free transition of the balls can occur.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Kapaan in view of Detraz fail to disclose “a gap area is formed between a base of the depression and the deflection piece”, the Examiner respectfully disagrees. Figure 6 of Kapaan shows a receiving recess 66 in a recess 64 which form a depression. A base of this depression would comprise the left side horizontal surface of 64, the left side vertical surface of 66, the middle horizontal surface of 66, the right side vertical surface of 66 and the right side horizontal surface of 64. The rejections of claim 9 and 23 substitute the insert 62 of Kapaan shown in figure 5, with the insert 9 of Detraz shown in figure 5. In other words, placing the insert 9 of Detraz into the recess 64 of Kapaan. As can be seen from both figure 5 of Detraz and figure 6 of Kapaan, is that the upper most surface of 9 in figure 5 of Detraz would be in contact with the left and right horizontal surfaces of 64 of Kapaan. This creates five gaps between the insert of Detraz and the base of the depression of Kapaan. As can be seen in figure 5 of Detraz, projections 18 are shorter than the upper most portion of 9. As such, the projections 18 would not contact the base of the depression of Kapaan, creating two gaps. Another two gaps are formed between the lower surface of the notches 19 of Detraz and the base of the depression of Kapaan. The fifth gap is formed by the upper most portion of 9 of Detraz shown in figure 5, being unable to contact the lower .    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH BROWN/Primary Examiner, Art Unit 3658